DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

2.    The information disclosure statement (IDS) submitted on 6/22/21 the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings

3.    The Examiner has approved drawings filed on  9/14/20.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8 – 9, 11-12, 16- 17, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being Clark et al., (US PGPUB NO. 20110110557 A1).



	As to claim 1,  Clark discloses a  method for identifying a geolocation of an object in an image ( abstract) , the method comprising:
 receiving data indicating a pixel coordinate ( see para 0032)  of the image selected by a user (see paragraph 0022, 0028, 0029);  
identifying a data point in a targetable three-dimensional (3D) data set corresponding to the selected pixel (see para  0050 - 0052 ) coordinate ( see para 0034- 0037); and 
   providing a 3D location of the identified data point ( see para 0051 – 0052).  
As to claim 2, Clark discloses the method of claim 1, further comprising registering the  image to the targetable 3D data set by adjusting a geometry of the image to generate a registered image and wherein identifying the data point in the targetable 3D data set includes determining the data point in the 3D data set that corresponds to the pixel coordinate in the registered image ( see para  32 -  35) .
As to claim 6, Clark discloses the method of claim 1, wherein providing the 3D location of the point further includes providing an error (see para 30 - 32)   associated with the provided 3D location ( see para 56 -  57).
As to claim 8, Clark discloses the method of claim 7, wherein the error of the user selecting the pixel is determined by converting an estimated pixel selection error to a distance ( see para 34)  on the surface of the registered 3D data set (see para 57) .
As to claim 9, Clark discloses the method of claim 1, wherein the object is one of a fixed target ( see para 21 and 22)  or a mobile target, and wherein the selected pixel corresponds to the object in the registered image ( see para 32 , 48) .  

Regarding claim 12, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 2.
Regarding claim 16, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.
Regarding claim 17, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 6.
Regarding claim  19, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 8.
Regarding claim 20, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 9.
	Allowable Subject Matter
5.	Claims 3 - 5, 7, 10, 13- 15 and 18, are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





					Other prior art cited 
6. 	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  US. Patent Number: 8855442, 9471986 , 10311633,   US PGPUB NO. 20200312008.


















Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446.  The examiner can normally be reached on M- F 8 am -5.00 pm Flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sheela C Chawan/
Primary Examiner, Art Unit 2669